EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Perficient, Inc.: We consent to the incorporation by reference in the registration statements (No.333-89076, No.333-42624, No.333-100490, No.333-116549, No.333-117216, No.333-123177, No.333-129054, No.333-138602, No.333-142267, No.333-145899, No.333-147687, No.333-148978, and No.333-152274) on FormS-3 and (No.333-42626, No.333-44854, No.333-75666, No.333-118839, No.333-130624, No.333-147730, No.333-157799, No.333-160465, and No.333-183422) on FormS-8 of Perficient, Inc. and subsidiaries (theCompany) of our report dated March6, 2013, with respect to the consolidated balance sheets of the Company as of December31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2012, and the effectiveness of internal control over financial reporting as of December 31, 2012, which report appears in the December31, 2012 annual report on Form10-K of the Company. Our report dated March6, 2013, on the effectiveness of internal control over financial reporting as of December31, 2012, contains an explanatory paragraph that states the Company acquired PointBridge Solutions, LLC (PointBridge), Nascent Systems, LP (Nascent), and Northridge Systems, Inc. (Northridge) in February, June, and July2012, respectively, and management excluded from its assessment of the effectiveness of the Company’s internal control over financial reporting as of December31, 2012, PointBridge’s, Nascent’s, and Northridge’s internal control over financial reporting associated with 19% and 10% of the Company’s total assets and total revenues, respectively, included in the consolidated financial statements of the Company as of and for the year ended December31, 2012. Our audit of internal control over financial reporting of the Company as of December31, 2012 also excluded an evaluation of the internal control over financial reporting of PointBridge, Nascent, and Northridge. /s/ KPMG LLP St. Louis, Missouri March6, 2013
